DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-7, 11, 15 and 19 are objected to because of the following informalities:  Claims 6, 15 and 19 recite “a % non-volatiles of at least 1 weight %...”; however, the claims should delete “a %”.  Claims 1, 3-7 and 11 recite “the processing solution”; however, the claims should recite “the one or more processing solution”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim7 recites “The method of claim 1, optionally further comprising or more of the following steps, in order…” which fails to further limit claim 1 since the listed steps are optional .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (US 2013/0280499 A1).
Regarding claims 15-20, Kanno et al. teach a fountain solution as well as fountain solution concentrate (processing solution & processing solution concentrate; abstract, claims and [0028-0031 & 0063-0068]) for offset printing (lithographic printing plate; see abstract, claims and examples) having a pH of at least 2 (pH-range of 3 to11; [0047 and examples]). The Fountain Solution III & Fountain Solution Concentrate (processing solution concentrate) III 
    PNG
    media_image1.png
    204
    310
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    52
    344
    media_image2.png
    Greyscale
 and Fountain solution IV [0079 & 0088-0089] 
    PNG
    media_image3.png
    45
    296
    media_image3.png
    Greyscale
meets the limitation of a procession solution having: a% non-volatiles of at least 1 weight % and up to and including 15 weight % as recited in claim 15 and further comprising one or more additional components (1) through (4) as recited in claim 17. N-octyl pyrrolidone [0031, 0085 & 0089] meets the limitation of one or more compounds represented by following Structure (I) in an amount of at least 0.1 weight % and up to and including 10 weight% having at least 7 or 8 and up to and including 33 or 20 carbon atoms as recited by instant claims 15, 16 and 18. 
Claim(s) 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ara et al. (EP 2233311 A1).
	Regarding claims 15-18, Ara et al. teaches a fountain solution ( processing solution) for lithographic printing (abstract, claims and examples) having a pH in the range of 7-11 [0073 and examples] comprising other components a% non-volatiles of at least 1 weight % and up to and including 15 weight % (i.e. sugar in at least 1% by weight ; [0071-0072]) and a compound 
    PNG
    media_image4.png
    111
    346
    media_image4.png
    Greyscale
, more specifically examples of the pyrrolidone derivative include butyl pyrrolidone, penta pyrrolidone, octyl pyrrolidone and the like [0062-0063], wherein R4 represents an alkyl having 6 or more carbon atoms meeting the limitation of one or more compounds represented by Structure (I)   as instantly claimed in an amount of 0.0001 to 1.0% [0063]. The fountain solution further comprises [0058] one or more compounds of a pH adjusting agents in an amount of 0.001 to 3 weight % [0073], water-soluble polymer compound in an amount of 0.0001 to 0.1% [0066] and etc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 2016/0077437 A1) in view of Kanno et al. (US 2013/0280499 A1) or Ara et al. (EP 2233311 A1).
Regarding claims 1-3 and 7, Simpson et al. teach a method of making a lithographic printing plate ( abstract, claims and examples), the method comprising the steps of, in order ( claim 1): (A) imagewise exposing a lithographic printing plate precursor comprising a substrate having a hydrophilic surface [0046-0053], and having disposed on the hydrophilic surface of the substrate ( claim 1 and examples): one or more radiation-sensitive imageable layers ( claim1) including an outmost radiation-sensitive imageable layer [0054], to provide an imagewise exposed precursor comprising exposed regions and non-exposed regions in the one or more radiation-sensitive imageable layers ( claim 1); (B) treating the imagewise exposed precursor with one or more successive applications of a processing solution to remove either the exposed regions or the non-exposed regions in the one or more radiation-sensitive imageable layers (claim 1), to provide a lithographic printing plate ( examples).  
Further regards to claims 1-3, Simpson et al. do not explicitly teach the processing solution (fountain solution) comprises one or more compounds represented by the Structure (I) as instantly claimed. However, Simpson et al. recognize the processing solution (fountain solution; [0132-0140] & claims) comprises a nitrogen-containing base in the processing solution in an amount of at least 1 weight % and up to and including 10 weight %. It is noted that the underlying problem to be solved of the present application is to improved developability and processor cleanliness. The N-containing compound provides the desired pH of the processing 
Regarding claim 4, Simpson et al. teach the processing solution has a pH of at least 2 and up to and including 11 (pH of at least 7 and up to and including 11; [0134]).
Regarding claim 5, Simpson et al. disclose the processing solution further comprises one or more additional components (1) through (4), all of which are different from the one or more compounds represented by Structure (I) (claims and hydrophilic surface protective compound [0169] in an amount of at least 1 weight% and up to and including 10 weight %). 
Regarding claim 6, Simpson et al. teach the processing solution has non-volatiles of at least 1% and up to and including 15 weight % (see Table V-A i.e. sodium hydroxide in 4.00%; [0255]).
Regarding claim 8, Simpson et al. teach the method comprises treating the imagewise exposed precursor with at least two successive applications of the same or different processing solution [0123, 0127-0128 & 0131].

Regarding claim 10, Simpson et al. teach wherein each of the one or more successive applications of the processing solutions is carried out in a dip tank or with a spray bar processor, each at a temperature of at least 20°C and up to and including 40°C [0127].
Regarding claim 11, Simpson et al. teach the method further comprises in order: treating the exposed precursor with the processing solution to remove the non-exposed regions in the one or more radiation-sensitive imageable layers; to provide the lithographic printing plate; applying a gumming solution to the printing plate after step (B), which gumming solution can be processing solution  ( second fountain solution; see examples) comprising one or more compounds represented by Structure I or the gumming solution can be solution containing no compounds represented by Structure I; and D) mounting the printing plate onto a printing press [0197, 0200, examples and claims 1 & 12].
Regarding claim 12, Simpson et al. teach the lithographic printing plate precursor is negative-working lithographic printing plate comprising a negative-working radiation-sensitive imageable layer that is sensitized to near-infrared or infrared radiation having a wavelength of at least 750 nm (claim 16); or to UV or visible radiation having a wavelength of least 250 nm and up to and including 550 nm (claim 17).
Regarding claims 13 and 14, Simpson et al. teach the negative-working radiation-sensitive imageable layer [0054] comprises one or more free radical polymerizable component [0069] that are one or more urethane (meth)acrylate compounds [0070], an initiator composition 
Regarding claims 19-21, Simpson et al. teach a method of making a lithographic printing plate ( abstract, claims and examples), the method comprising the steps of, in order ( claim 1): (A) imagewise exposing a lithographic printing plate precursor comprising a substrate having a hydrophilic surface [0046-0053], and having disposed on the hydrophilic surface of the substrate (claim 1 and examples): one or more radiation-sensitive imageable layers (claim 1) including an outmost radiation-sensitive imageable layer [0054], to provide an imagewise exposed precursor comprising exposed regions and non-exposed regions in the one or more radiation-sensitive imageable layers ( claim 1); (B) treating the imagewise exposed precursor with one or more successive applications of a processing solution to remove either the exposed regions or the non-exposed regions in the one or more radiation-sensitive imageable layers (claim 1), to provide a lithographic printing plate (examples).  
Further regards to claims 1-3, Simpson et al. do not explicitly teach the processing solution (fountain solution) comprises one or more compounds represented by the Structure (I) as instantly claimed. However, Simpson et al. recognize the processing solution (fountain solution; [0132-0140] & claims) comprises a nitrogen-containing base in the processing solution in an amount of at least 1 weight % and up to and including 10 weight %. It is noted that the underlying problem to be solved of the present application is to improved developability and processor cleanliness. The N-containing compound provides the desired pH of the processing solution and facilitate rapid development. Nonetheless, examiner has added Kanno et al. (See paragraphs [0028-0031 & 0063-0068]) or Ara et al. (See paragraphs [0062-0063]) to teach it is well-known to include N-octyl pyrrolidone (compound meeting the limitation of Structure I as 
Furthermore Simpson et al. do not explicitly recite wherein the processing solution is prepared in situ by diluting the processing solution concentrate with water. However, it is common in the present technical field of processing solution (fountain solution) for lithographic printing plate to prepare a processing solution/fountain solution/gum solution by diluting a starting (commercial) concentrate solution as evidenced by Kanno et al. (see paragraphs [0079-0085 and examples]).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Login et al. (US 5,294,644; see abstract and claims) teach a processing solution concentrate comprising a compound represented by formula A meeting the limitation of Structure I as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722